       Case 3:18-cv-00830-CWR-FKB Document 7 Filed 06/17/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

MIA MASON                                                                               PLAINTIFF

V.                                                           CAUSE NO. 3:18-CV-830-CWR-FKB

MAGNOLIA FEDERAL CREDIT UNION                                                         DEFENDANT

                                     ORDER OF DISMISSAL

       The parties have announced to the Court a settlement of this case, and the Court desires

that this matter be finally closed on its docket.

       IT IS, THEREFORE, ORDERED that this case is hereby dismissed with prejudice as

to all parties. If any party fails to execute or comply with the settlement agreement, an aggrieved

party or parties may reopen the case to enforce the settlement agreement. If successful, all

additional attorney’s fees and costs from this date shall be awarded such aggrieved party or

parties against the party failing to execute or comply with the settlement agreement. The Court

specifically retains jurisdiction to enforce the settlement agreement.

       SO ORDERED, this the 17th day of June, 2019.

                                               s/ Carlton W. Reeves
                                               UNITED STATES DISTRICT JUDGE
